Jerome W. Marks, J.
The group insurance contract sued upon was prepared and drafted by defendant and must be strictly construed against it.
In that part of the contract which relates to the 1 ‘ covered charges ” for which the defendant is liable, defendant employs the word “equipment” without precise definition. Implicit in the use of this word, “ equipment,” is that the equipment item be needful and necessary to alleviate plaintiff’s illness as diagnosed by his doctor ■(Polliak v. Smith, 19 N. J. Super. 365). The air-conditioning unit ordered by plaintiff’s doctor for the purpose of affording plaintiff relief of his ailment is embraced in the term “ equipment ” and therefore plaintiff was justified in buying the air-conditioning unit. Judgment for plaintiff against defendant for $113.06 and appropriate interest.